                 Case 1:20-cv-02226-GLR Document 1-2 Filed 07/31/20 Page 1 of 2

                                      ThomaS&L.bI                           OWl't Z,          P ..A
STEVEN ANARGYROS THOMAS."                                     A Profenlonill Assotlatlon founded In 1975        ASSOCIATES
ROBERT A. SNYDER,JR.                                                                                         SIMA G. FRIED=
JOHN R. WISE                             2S S. Charles Street, Suite 2015   • Baltimore,   MD 21201          CLINTON   R. BLACK. V-
C. WAYNE DAVIS                                Phone; 410-752-2468 • Fax: 410.752.0979                        JASON A. DENKEVITZ
FRANCIS R. LAWS                                                                                              EMMIT F. KELLER
CHARLES a./ONES                                                                                              MEGAN EASTER
SCOTT H. MARDER"                                            www.tandllaw.com

                                                             SIMA G. FRIED                                      COUNSEL
                                                                                                             CLINTON   R. BLACK. IV
                                                         SFri ed r@tandl13w,com
                                                                                                             DAVID M. SHEEHAN-a
       MEMBERS                                Serving the Community for over 40 Years
MARGARET    L ARGENT+
C.J. PERSSONS                                            Also Member of DC Bar +
ANASTASIA   THOMAS NARDANGELI                            Also Member of VA Bar'
                                                         Also Member of NY Bar =
                                                         Also Member ofCT Bar -
                                                         Also Member of MA Bar 0
                                                         Also Member of FL Bar"




                                                             July 31, 2020

 Clerk
 U.S. District Court of Maryland
 101 West Lombard Street
 Baltimore, Maryland 2 I20 I

            Re:         Revised Removal for - Grant, et al. v. Atlas Restaurant                            Group, LLC

 Dear Clerk:

         Enclosed please find the following in the above-captioned matter, redacted to protect the
 identity of the minor Plaintiff:
                1.   Notice of Removal;
                2.   Exhibit I to Notice of Removal which contains the Circuit Court filings to date;
                3.   Civil Cover Sheet; and
                4.   Flash drive containing all of the items identified above.
         Should you have any questions regarding this filing, please do not hesitate to contact me
 at your convenience.
                                                                                Very truly yours,




                                                                                  Sima G. Fried

 SGF/djf

 Enclosures

 cc:            Joseph E. Spicer, Esq.
   Case 1:20-cv-02226-GLR Document 1-2 Filed 07/31/20 Page 2 of 2




                                     COHENIHARRIS LLC
                                        :-Attorneys at Law-
                                       ...   "

I North Charles Street - Suite 350                                            Telephone No.: (888) 585-7979
Baltimore, Maryland 21201                                                      Fax No.:.(44l) 77).(J67l
www.COHE!":HARRlS.COffi                                                       Joscph@CohcnltarTis.com


                                                  July 2, 2020


VIA FIRST-CLASS MAIL
Civil Clerk                                                                                      n
                                                                                                         _~
                                                                                                         .~
                                                                                                         ..~
                                                                                                         c-;>
                                                                                                                       ,':- .-.
                                                                                                                       < :~

Civil Clerk's Office                                                                             <       .(.-
                                                                                                         c::
                                                                                                         r-
Circuit Court for Baltimore City                                                                 r
                                                                                                               ,       .-.- .... .
III North Calvert Street, Room 462                                                               CJ
                                                                                                .<
                                                                                                        CI>                .-
Baltimore, Maryland 21202                                                                               :'2                     •,
                                                                                                v.                               ',"
                                                                                                                           "
                                                                                                C
                                                                                                ".      ~~         "
RE:       Marcia Grant, et al. v. Atlas Restaurant Group, LLC
                                                                                                       '-Il
          Circuit Court for Baltimore City                                                             ;:;.)


Dear SirlMadam:

        Enclosed please find plaintiffs' Complaint, Request for Jury Trial, Entry of Appearance,
Request for Summons, and Civil- Non-Domestic Case Information Report for filing in the
above-referenced matter.

          Thank you for your cooperation in this regard.


                                             Very truly yours,


                                       Qi&;:!;;;::
                                         ~~~HarriS,     LLC
                                          I North Charles Street, Suite 350
                                          Baltimore, Maryland 21201
                                          E-mail: Joseph@CohenHarris.com
                                         Telephone No.: (888) 585-7979
                                          Fax No.: (443) 773-0675
                                          Local counsel for lead counsel
                                          Mills & Edwards, LLP
                                          14 Penn Plaza, Suite 2020
                                         New York, New York 10122

JES
cc: Donte Mills, Esquire and Lennon Edwards, Esquire (by electronic mail only)
